Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections 35 U.S.C. § 102(a)(1)
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent (7,827,653) to Liu et al.
Regarding independent claim 1, Liu et al. discloses a main roller brush (32); an electric motor (344) configured to drive the main roller brush (32) to rotate  to sweep a surface to be cleaned; and an auxiliary roller brush (33) driven by the main roller brush (32) to rotate (See Col. 3 lines 40-53 and Col. 5 lines 1-6 and FIG. 3) and sweep the surface to be cleaned towards the main roller brush (32).
Regarding claim 2, Liu et al. discloses that the auxiliary roller brush (33) is arranged at a rear of the main roller brush (32) along a moving direction of the cleaning device (See FIG. 4).
Regarding claim 3, Liu et al. discloses a rotatable main roller brush body (See shaft in FIG. 4 of brush (32) in driven by the electric motor (344); and a sweeping 
Regarding independent claim 10, Liu et al. discloses a roller brush assembly (See FIG. 3) a main roller brush (32); an electric motor (344) configured to drive the main roller brush (32) to rotate  to sweep a surface to be cleaned; and an auxiliary roller brush (33) driven by the main roller brush (32) to rotate (See Col. 3 lines 40-53 and Col. 5 lines 1-6 and FIG. 3) and sweep the surface to be cleaned towards the main roller brush (32).

Allowable Subject Matter
2.	Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536. The examiner can normally be reached M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723